Citation Nr: 1311608	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee and thigh condition.

2.  Entitlement to service connection for a left knee and thigh condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Waco, Texas RO. 

In January 2012, a Travel Board hearing was held before the undersigned at the RO. A transcript of that proceeding has been associated with the claims folder.

The Board remanded the claims in May 2012 for additional development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file indicates that there is relevant information to the Veteran's current claims and such evidence has been considered accordingly.


FINDINGS OF FACT

1.  The Veteran was not shown to have experienced a right knee and thigh condition that has manifested as a result of his period of active service or that manifested to a compensable degree within any applicable presumptive period.

2.  The Veteran was not shown to have experienced a left knee and thigh condition that has manifested as a result of his period of active service or that manifested to a compensable degree within any applicable presumptive period.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee and thigh disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  The criteria for establishing service connection for a left knee and thigh disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2008 the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for right and left knee and thigh conditions.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Given the above, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4). 

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was afforded VA examinations in July 2011 and August 2012.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the claims of service connection.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  Brief but relevant and important opinions were provided.  The Board finds the opinions to be adequate, as they were predicated on a full reading of the claims file and the Veteran's own statements.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the January 2012 hearing, the VLJ identified the issues, sought information as to the onset of the Veteran's symptoms and the treatment he received in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

I.  Service connection 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Importantly, the provisions of 38 C.F.R. § 3.303(b) apply only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. Feb. 21, 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

II. Background

The Veteran asserts that he has bilateral leg disabilities to include the knees and thighs that have manifested as a result of his period of active service. 

A review of the available service treatment records reveals that the Veteran's enlistment examination in August 1985 was silent as to any right and left knee or thigh conditions.  In September 1986 the Veteran was treated for a right knee strain during a football game.  The knee joint was stable with no swelling or crepitus.  The Veteran was told not to run for 2 days and returned to duty.  In March 1987, the Veteran complained of an injury to his right thigh the day before while in the gym.  Another soldier ran into him.  He was treated for a contusion to the lateral right thigh.  There were no further entries in the service records regarding the right knee and thigh.  In addition, the records are entirely silent as to any left knee or thigh complaints, treatment, or diagnosis.   

There are no records of treatment for a right or left knee or thigh condition post service until a September 2005 VAMC treatment record noted that the Veteran reported left knee problems for approximately 6 years.  He reported injuring his left knee playing football in service.  He was unable to work due to the knee pain.  He was employed as a furniture mover.  The examiner noted left knee swelling and warmth when compared to the right knee.  

An April 2007 VAMC treatment record reported the Veteran was a new patient and was reporting bilateral knee pain.

The Veteran underwent a VA examination in July 2011 for his right knee condition. He reported that he was tackled and twisted his right knee while playing football.  He was treated for a sprain with medication and may have been wrapped.  The examiner reviewed the claims file noting no history of hospitalization or surgery to the right knee or thigh.  The Veteran had no incapacitating episodes of arthritis.  There was no deformity; instability; incoordination; decreased speed of the joint, dislocation, subluxation; locking, or effusion.  There was giving way, pain, and stiffness. 

Upon examination, the Veteran was diagnosed with mild bilateral patellofemoral pain syndrome.  The examiner determined that the Veteran's right knee condition was considered normal.  The examiner opined the right knee condition was not caused by or a result of the documented injury shown during service.  The examiner noted that the Veteran was diagnosed with a strain/sprain to the right knee after injuring it playing football while in service and that he was treated with medication and given a profile for several days and was able to return to full duty.  He noted that the Veteran worked for a moving company for 4 years as a packer before coming to the VA approximately 4 years ago, and that for the last 1-2 years, he had worked as a sales clerk and has been responsible for lifting boxes for filling vending machines. 

The examiner opined that it was more likely as not that working for a moving company and lifting boxes to fill vending machines had more of an adverse effect on his knees than an acute injury in 1986 diagnosed as a sprain/strain.  He noted that an injury of that type would not cause long-term effects or degenerative changes in the joint.  The examiner determined that, therefore, based on a review of service treatment records, treatment records, and clinical experience and expertise, the Veteran's right knee condition is not caused by or a result of documented injury shown during service. 

Subsequent to the July 2011 VA examination the Veteran submitted an October 2011 statement that he believed that the July 2011 VA examiner used extreme haste in examining him and misrepresented his assertions.  In addition, he submitted    
MRI reports of both knees dated September 11, 2011.  The MRI report of the right knee revealed the following: (1) Minimal tricompartmental degenerative changes.  Subchondral degenerative changes of the patella with probable patchy foci of nonspecific marrow edema within the patella. (2) Myxoid degeneration versus oblique tear of the anterior horn of the lateral meniscus. (3) Grade III chondromalacia patella involving the lateral patellar facet. (4) Findings consistent with mild impingement of the Hoffa's fat pad. (5) Small popliteal cyst noted.  The MRI report of the left knee revealed the following: (1) Subtle patchy foci of nonspecific increased marrow signal in the distal femoral metadiaphyseal region and the patella, of uncertain significance.  No osseous lytic lesions. (2) Grade III chondromalacia patella involving the lateral patellar facet. (3) Mild compartmental degenerative changes. (4) Possible focal mild impingement of the Hoffa's fat pad.

The Board remanded the case in May 2012 for a new VA examination, in part, because the September 2011 MRI report was not available at the time of the July 2011 VA examination.  In addition, the Veteran has been noted as having current bilateral knee disabilities, and reported having had knee pain continuously since his active duty service.  The July 2011 VA examination only addressed the right knee and thigh.  The Veteran was not provided a VA examination concerning his left knee and thigh claim.

The Veteran underwent a VA examination in August 2012 for his bilateral knee condition.  The examiner reviewed the claims file noting that the Veteran was diagnosed with bilateral chondromalacia and DJD, mild.  The Veteran reported bilateral knee pain primarily with walking.  He had been treated with injections to the knees every 6 months.  He has not had surgery on either knee.  He did not report flare-ups.  Range of motion (ROM) was flexion to 90 degrees and extension to 0 degrees bilaterally with no observable evidence of pain.  He could repeat ROM three times with no loss of ROM.  His muscle strength was 5/5 bilaterally.  There was no functional impairment noted of either extremity.  Imaging studies revealed degenerative or traumatic arthritis.  The examiner opined that the bilateral knee condition did not prevent the Veteran from working.  He also did not have any evidence of a bilateral thigh condition.  

The examiner noted that the Veteran's bilateral knee and thigh condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the service treatment records were reviewed and revealed that the Veteran was seen and treated in September 1986 and March 1987 for a strain/sprain to the right knee.  The determination was based on the lack of any other service treatment records, or VA treatment records; and the examiner's clinical experience and expertise.  The Veteran's current knee conditions are less likely than not related to his military service.

Regarding the hips/thighs the examiner opined that the Veteran's bilateral thigh condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the service treatment records were reviewed and revealed that the Veteran was seen and treated in March 1987 for a contusion to the right thigh.  No other treatment records were found in the file to indicate any treatment or injury to the hips.  Therefore based on a review of the Veterans service treatment records, VA treatment records, and the examiner's clinical experience and expertise; the veteran's current hip conditions are less likely than not related to his military service.


III.  Analysis

In carefully reviewing the record, the Board finds that the July 2011 and August 2012 VA examinations are highly probative as the examiner thoroughly reviewed the claims file and examined the Veteran, and concluded based on the Veteran's reported history and the clinical findings made on examination that the Veteran's current right knee and thigh and left knee and thigh disorders were not related to service. 

The Board notes that the evidence of record contains no medical opinion linking the claimed right and left knee and thigh disorders to service.  Indeed, the July 2011 and August 2012 VA examination reports suggest the opposite.  

a.  Right knee and thigh disorder

On the basis of the foregoing evidence, the Board finds that service connection for the claimed right knee and thigh disorder is not warranted.  The service medical records indicate that the Veteran was treated for a right knee strain and returned to duty in September 1986 and was treated and returned to duty for a right thigh contusion in March 1987.  There was no further treatment in service and the injuries were acute and transitory resolving in service.  In August 1987, at the time of separation there were no reports of any right knee and thigh disorder.  

Post service the records are silent regarding a knee and thigh condition until a September 2005 VAMC treatment record, 18 years after service, when the Veteran complained of left knee pain, erroneously reporting that he injured his left knee playing football in service rather than his right knee.  

He did not indicate any complaints of a right knee or thigh condition until April 2007 when he complained of bilateral knee pain.

The Veteran is competent to state the symptomatology that he has been experiencing since service, to include recurring pain.  He is not, however, under the facts of this case competent to render a diagnosis of any right knee and thigh disorder, or to relate such a disorder to service.  In some circumstances, a layperson can offer a diagnosis as to a condition, or an opinion as to the etiology of the condition.  Whether a layperson is competent to do so naturally turns on factors such as the observability of the condition to a layperson, and the complexity of the condition.  In this case, the knee and thigh disorders involve questions of the origins of muscular and degenerative changes, none of which are directly observable by a layperson.  In fact, it was only through diagnostic studies that the underlying pathology was discovered.  In addition, given the nature of the changes at issue, the Board finds that a layperson can not reasonably express a competent opinion as to the origin of the disorders, particularly given the number of years since the Veteran separated from service.  For these reasons, the Board finds that the matter of the diagnosis and determination of etiology of the disorders at issue are not within the realm of lay expertise, and the Veteran's own opinions thus are not competent.  

Furthermore, the evidence does not establish a link between active service and the Veteran's current disability based on continuity of symptomatology.  First, although the Veteran's degenerative joint disease is a "chronic" disease for VA purposes, the records do not show that it was noted in service, or that it was otherwise present in service.  It was not until many years after service that he was found to have the degenerative changes.  Second, the Veteran contends that he has experienced right knee and thigh pain on a regular basis since active service, but this is not supported by medical evidence.  Although treatment records are not required to establish continuity of symptomatology, the Veteran's contentions are contradicted by the service treatment records through August 1987.   Moreover, there are no medical treatment records from August 1987 until the September 2005 VAMC treatment record which report any knee complaints.  This makes his contentions regarding ongoing right knee and thigh pain since active service less than credible.  Therefore, a nexus between the Veteran's current right knee and thigh disability and active service is not established on the basis of continuity of symptomatology.  For these reasons, service connection for a right knee and thigh disorder must be denied.  


b.  Left knee and thigh disorder

The Veteran contends that his left knee and thigh disorder was caused by his period of active service.  He has offered no theory as to how he incurred a left knee and thigh disorder.   In fact when he first presented with a complaint of a left knee and thigh disorder in a September 2005 VAMC treatment record, 18 years after service; the Veteran erroneously reported injuring his left knee playing football in service rather than his right knee. 

The Board finds that the weight of the evidence demonstrates that the Veteran's symptoms of a left knee and thigh disorder have not been continuous since service separation in 1987.  As noted above, there is no evidence of any injury, complaint, or treatment for a left knee and thigh condition during service.  Following service separation in August 1987, the evidence of record shows no diagnosis or treatment for a left knee and thigh disorder until approximately September 2005.  The absence of post-service findings, diagnosis, or treatment for approximately 18 years following service separation is one factor that tends to weigh against a finding of either a left knee and thigh disorder in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  While the Veteran is competent to state that he had a left knee and thigh disorder at any time, including in service, he has not contended or submitted any lay or medical evidence showing that this condition or associated symptoms have been continuous since service separation. 

At his January 2012 Board hearing the representative argued that the Veteran did not necessarily injure his left knee and thigh in an accident in service, but that he had to sit in a chair all day to repair radios.  He noted that, "There's people out there that's got some tedious work, working behind a desk, ......they're bent over all day,.....  In this case -and it sounds like it seems trivial, hey,   --but you're sitting all day in that darn position....." (Transcript pp. 14)  This was presented to the undersigned as a strenuous activity that may have caused his current left knee and thigh disorder.   

As previously noted, the Veteran is competent to state the symptomatology that he has been experiencing since service, to include recurring pain.  He is not, however, under the facts of this particular case (and for the reasons explained in the prior section) competent to render a diagnosis of any left knee and thigh disorder, or to relate those conditions to service. 

The record of evidence indicates that the Veteran did not incur a left knee and thigh disorder during service, and he has not experienced continuous left knee and thigh symptomatology since service.  For these reasons, service connection for a left knee and thigh disorder must be denied.  

As the preponderance of the evidence weighs against the Veteran's claims for service connection for a right and a left knee and thigh disorder, the benefit of the doubt doctrine is not applicable, and the claims for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for a right knee and thigh disorder is denied.

Service connection for a left knee and thigh disorder is denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


